On Motion for Rehearing.
In his motion for rehearing the appellant contends that the petition shows on its face that it was executed on May 11, 1964, and thus negates any presumption that the writing of “Nov.” above the word “May” was effected before the instrument was signed. This allegation is in conflict with Exhibit A to the petition which is based upon a contract dated November 11, 1964. It is elementary, of course, that where there is a conflict between the petition and the exhibit, the latter prevails.

Motion for rehearing denied.